

116 S3195 IS: Promoting Coordination for Veteran Suicide Prevention Act of 2020
U.S. Senate
2020-01-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3195IN THE SENATE OF THE UNITED STATESJanuary 15, 2020Mr. Cassidy (for himself and Mr. Tester) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo require the Secretary of Defense and the Secretary of Veterans Affairs to review the records of
			 former members of the Armed Forces who die by suicide within one year of
			 separation from the Armed Forces and to require the Secretary of Veterans
			 Affairs to submit a report on the REACH VET program.
	
 1.Short titleThis Act may be cited as the Promoting Coordination for Veteran Suicide Prevention Act of 2020. 2.Review of records of former members of the Armed Forces who die by suicide within one year of separation from the Armed Forces (a)In generalThe Secretary of Defense and the Secretary of Veterans Affairs shall jointly review the records of each former member of the Armed Forces who died by suicide within one year of separation from the Armed Forces during the five-year period preceding the date of the enactment of this Act.
 (b)ElementsThe review required by subsection (a) with respect to a former member of the Armed Forces shall include consideration of the following:
 (1)If the Department of Defense had previously identified the former member as being at risk for suicide and if that identification had been communicated to the Department of Veterans Affairs.
 (2)What risk factors were present with respect to the former member and how those risk factors correlated to the circumstances of the death of the former member.
 (3)If the former member was eligible to receive health care services from the Department of Veterans Affairs.
 (4)If the former member received health care services, including mental health care services, from a facility of the Department of Veterans Affairs, including readjustment counseling services, following separation from the Armed Forces.
 (5)If the former member had received a mental health waiver during service in the Armed Forces. (6)The employment status, housing status, marital status, age, rank within the Armed Forces (such as enlisted or officer), and branch of service within the Armed Forces of the former member.
 (7)If support services, specified by the type of service (such as employment, mental health, etc.), were provided to the former member during their period of separation from the Armed Forces, disaggregated by—
 (A)services furnished by the Department of Defense, including through contracts; (B)services furnished by the Department of Veterans Affairs, including through contracts; and
 (C)services not covered under subparagraph (A) or (B). (c)Report (1)In generalNot later than one year after the date of the enactment of this Act, the Secretary of Defense and the Secretary of Veterans Affairs shall jointly submit to the appropriate committees of Congress an aggregated report on the results of the review conducted under subsection (a).
 (2)Appropriate committees of Congress definedIn this subsection, the term appropriate committees of Congress means— (A)The Committee on Armed Services and the Committee on Veterans’ Affairs of the Senate; and
 (B)The Committee on Armed Services and the Committee on Veterans’ Affairs of the House of Representatives.
					3.Report on REACH VET program of Department of Veterans Affairs
 (a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall submit to Congress a report on the REACH VET program.
 (b)ElementsThe report required by subsection (a) shall include the following: (1)An assessment of the impact of the REACH VET program on rates of suicide among veterans.
 (2)An assessment of how limits within the REACH VET program, such as caps on the number of veterans who may be flagged as high risk, are adjusted for differing rates of suicide across the country.
 (3)A detailed explanation, with evidence, for why the conditions included in the model used by the REACH VET program were chosen, including an explanation as to why certain conditions, such as bipolar disorder II, were not included even though they show a similar rate of risk for suicide as other conditions that were included.
 (4)An assessment of the feasibility of incorporating certain economic data held by the Veterans Benefits Administration into the model used by the REACH VET program, including financial data and employment status, which research indicates may have an impact on risk for suicide.
 (c)REACH VET program definedIn this section, the term REACH VET program means the Recovery Engagement and Coordination for Health—Veterans Enhanced Treatment program of the Department of Veterans Affairs.